ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                              )
                                           )
  Engility LLC                             ) ASBCA No.                61281
                                           )
  Under Contract Nos.     DASC01-99-D-0001 )
                          W911W4-04-D-0005 )

  APPEARANCES FOR THE APPELLANT:                     Kara M. Sacilotto, Esq.
                                                     Gary S. Ward, Esq.
                                                      Wiley Rein LLP
                                                      Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                      Army Chief Trial Attorney
                                                     Dana J. Chase, Esq.
                                                     MAJ Greg O’Malley, JA
                                                     MAJ Bruce H. Robinson, JA
                                                      Trial Attorneys

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: August 11, 2020



                                               LYNDA T. O’SULLIVAN
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61281, Appeal of Engility LLC,
rendered in conformance with the Board’s Charter.

      Dated: August 12, 2020

                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals